08/26/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: DA 21-0340



                             No. DA 21-0340

STATE OF MONTANA,

           Plaintiff and Appellee,
     v.

LEAH VERNA GUDMUNDSEN,

           Defendant and Appellant.


                                 GRANT


      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until September 24, 2021, to

prepare, file, and serve the Appellant’s opening brief.




                                                            Electronically signed by:
                                                               Bowen Greenwood
                                                           Clerk of the Supreme Court
                                                                 August 26 2021